  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 1 of 16 PageID #: 1




                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS



ANTHONY CAIRNS,                                      )
                                                     )
                              Plaintiff,             )
                                                     )        CIVIL ACTION
vs.                                                  )
                                                     )        FILE No.
CNV #1 INVESTORS LLC,                                )
                                                     )
                              Defendant.             )


                                           COMPLAINT

       COMES NOW, ANTHONY CAIRNS, by and through the undersigned counsel, and files

this, his Complaint against Defendant, CNV #1 INVESTORS LLC, pursuant to the Americans

with Disabilities Act, 42 U.S.C. § 12181 et seq. (“ADA”) and the ADA’s Accessibility

Guidelines, 28 C.F.R. Part 36 (“ADAAG”). In support thereof, Plaintiff respectfully shows this

Court as follows:

                                           JURISDICTION

       1.      This Court has original jurisdiction over the action pursuant to 28 U.S.C. §§ 1331

and 1343 for Plaintiff’s claims pursuant to 42 U.S.C. § 12181 et seq., based upon Defendant’s

CNV #1 INVESTORS LLC, failure to remove physical barriers to access and violations of Title

III of the ADA.

                                             PARTIES

       2.      Plaintiff ANTHONY CAIRNS (hereinafter “Plaintiff”) is and has been at all

times relevant to the instant matter, a natural person residing in Dallas, Texas (Denton County).

       3.      Plaintiff is disabled as defined by the ADA.



                                                1
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 2 of 16 PageID #: 2




        4.      Plaintiff is required to traverse in a wheelchair and is substantially limited in

performing one or more major life activities, including but not limited to: walking, standing,

grabbing, grasping and/or pinching.

        5.      Plaintiff uses a wheelchair for mobility purposes.

        6.      Plaintiff is also an independent advocate of the rights of similarly situated

disabled persons and is a “tester” for the purpose of enforcing Plaintiff’s civil rights, monitoring,

determining and ensuring whether places of public accommodation are in compliance with the

ADA. His motivation to return to a location, in part, stems from a desire to utilize ADA

litigation to make Plaintiff’s community more accessible for Plaintiff and others; and pledges to

do whatever is necessary to create the requisite standing to confer jurisdiction upon this Court so

an injunction can be issued correcting the numerous ADA violations on this property, including

returning to the Property as soon as it is accessible (“Advocacy Purposes”).

        7.      Defendant, CNV #1 INVESTORS LLC (hereinafter “CNV #1 INVESTORS

LLC”) is a Texas limited liability corporation that transacts business in the State of Texas and

within this judicial district.

        8.      Defendant CNV #1 INVESTORS LLC, may be properly served with process via

its registered agent for service, to wit: c/o CT Corporation System, Registered Agent, 1999

Bryan Street, Suite 900, Dallas, TX 75201.

                                  FACTUAL ALLEGATIONS

        9.      On or about August 17, 2021, Plaintiff was a customer at “Sushi Kadan,” a

business located at 3052 Old Denton Road, Carrollton, TX 75007, referenced herein as “Sushi

Kadan”. See Receipt attached as Exhibit 1. See also photo of Plaintiff attached as Exhibit 2.

        10.     Defendant, CNV #1 INVESTORS LLC, is the owner or co-owner of the real



                                                 2
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 3 of 16 PageID #: 3




property and improvements that Sushi Kadan is situated upon and that is the subject of this

action, referenced herein as the “Property.”

       11.     Defendant, CNV #1 INVESTORS LLC, as property owner, is responsible for

complying with the ADA for both the exterior portions and interior portions of the Property.

Even if there is a lease between Defendant, CNV #1 INVESTORS LLC, and a tenant allocating

responsibilities for ADA compliance within the unit the tenant operates, that lease is only

between the property owner and the tenant and does not abrogate the Defendant’s requirement to

comply with the ADA for the entire Property it owns, including the interior portions of the

Property which are public accommodations. See 28 CFR § 36.201(b).

       12.     Plaintiff’s access to Sushi Kadan and other businesses at the Property, located at

3052 Old Denton Road, Carrollton, TX 75007, Denton County Property Appraiser’s property

identification number 115753 (“the Property”), and/or full and equal enjoyment of the goods,

services, foods, drinks, facilities, privileges, advantages and/or accommodations offered therein

were denied and/or limited because of his disabilities, and he will be denied and/or limited in the

future unless and until Defendant is compelled to remove the physical barriers to access and

correct the ADA violations that exist at the Property, including those set forth in this Complaint.

       13.     Plaintiff lives 7 miles from the Property.

       14.     Given the close vicinity of the Property to the Plaintiff’s residence, Plaintiff is

often driven by the Property on at least a monthly basis.

       15.     Plaintiff has visited the Property at least once before as a customer and advocate

for the disabled. Plaintiff intends on revisiting the Property within six months after the barriers

to access detailed in this Complaint are removed and the Property are accessible again. The

purpose of the revisit is to be a return customer, to determine if and when the Property are made



                                                 3
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 4 of 16 PageID #: 4




accessible and to maintain standing for this lawsuit for Advocacy Purposes.

       16.     Plaintiff intends on revisiting the Property to purchase goods and/or services as a

return customer as well as for Advocacy Purposes, but does not intend to re-expose himself to

the ongoing barriers to access and engage in a futile gesture of visiting the public

accommodation known to Plaintiff to have numerous and continuing barriers to access.

       17.     Plaintiff travelled to the Property as a customer and as an independent advocate

for the disabled, personally encountered many barriers to access the Property that are detailed in

this Complaint, engaged many barriers, suffered legal harm and legal injury, and will continue to

suffer such harm and injury if all the illegal barriers to access present at the Property identified in

this Complaint are not removed.

       18.     Although Plaintiff did not personally encounter each and every barrier to access

identified in Plaintiff’s Complaint, Plaintiff became aware of all identified barriers prior to filing

the Complaint and because Plaintiff intends on revisiting the Property as a customer and

advocate for the disabled within six months or sooner after the barriers to access are removed, it

is likely that despite not actually encountering a particular barrier to access on one visit, Plaintiff

may encounter a different barrier to access identified in the Complaint in a subsequent visit as,

for example, one accessible parking space may not be available and he would need to use an

alternative accessible parking space in the future on his subsequent visit. As such, all barriers to

access identified in the Complaint must be removed in order to ensure Plaintiff will not be

exposed to barriers to access and legally protected injury.

       19.     Plaintiff’s inability to fully access the Property and the stores in a safe manner and

in a manner which inhibits the free and equal enjoyment of the goods and services offered at the

Property, both now and into the foreseeable future, constitutes an injury in fact as recognized by



                                                  4
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 5 of 16 PageID #: 5




Congress and is historically viewed by Federal Courts as an injury in fact.

                                     COUNT I
                         VIOLATIONS OF THE ADA AND ADAAG

       20.     On July 26, 1990, Congress enacted the Americans with Disabilities Act 42

U.S.C. § 12101 et seq.

       21.     Congress found, among other things, that:

       (i)     some 43,000,000 Americans have one or more physical or mental
               disabilities, and this number is increasing as the population as a whole is
               growing older;

       (ii)    historically, society has tended to isolate and segregate individuals with
               disabilities, and, despite some improvements, such forms of discrimination
               against individuals with disabilities continue to be a serious and pervasive
               social problem;

       (iii)   discrimination against individuals with disabilities persists in such critical
               areas as employment, housing public accommodations, education,
               transportation, communication, recreation, institutionalization, health
               services, voting, and access to public services;

       (iv)    individuals with disabilities continually encounter various forms of
               discrimination, including outright intentional exclusion, the discriminatory
               effects of architectural, transportation, and communication barriers,
               overprotective rules and policies, failure to make modifications to existing
               facilities and practices, exclusionary qualification standards and criteria,
               segregation, and relegation to lesser service, programs, activities, benefits,
               jobs, or other opportunities; and

       (v)     the continuing existence of unfair and unnecessary discrimination and
               prejudice denies people with disabilities the opportunity to compete on an
               equal basis and to pursue those opportunities for which our free society is
               justifiably famous, and costs the United States billions of dollars in
               unnecessary expenses resulting from dependency and non-productivity.

42 U.S.C. § 12101(a)(1) - (3), (5) and (9).

       22.     Congress explicitly stated that the purpose of the ADA was to:

       (i)     provide a clear and comprehensive national mandate for the elimination of
               discrimination against individuals with disabilities;



                                                 5
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 6 of 16 PageID #: 6




       (ii)    provide a clear, strong, consistent, enforceable standards addressing
               discrimination against individuals with disabilities; and

               *****

       (iv)    invoke the sweep of congressional authority, including the power to
               enforce the fourteenth amendment and to regulate commerce, in order to
               address the major areas of discrimination faced day-to-day by people with
               disabilities.

42 U.S.C. § 12101(b)(1)(2) and (4).

       23.     The congressional legislation provided places of public accommodation one and

a half years from the enactment of the ADA to implement its requirements.

       24.     The effective date of Title III of the ADA was January 26, 1992 (or January 26,

1993 if a defendant has 10 or fewer employees and gross receipts of $500,000 or less). 42 U.S.C.

§ 12181; 28 C.F.R. § 36.508(a).

       25.     The Property is a public accommodation and service establishment.

       26.     Pursuant to the mandates of 42 U.S.C. § 12134(a), on July 26, 1991, the

Department of Justice and Office of Attorney General promulgated federal regulations to

implement the requirements of the ADA. 28 C.F.R. Part 36.

       27.     Public accommodations were required to conform to these regulations by January

26, 1992 (or by January 26, 1993 if a defendant has 10 or fewer employees and gross receipts of

$500,000 or less). 42 U.S.C. § 12181 et seq.; 28 C.F.R. § 36.508(a).

       28.     The Property must be, but is not, in compliance with the ADA and ADAAG.

       29.     Plaintiff has attempted to, and has to the extent possible, accessed the Property in

his capacity as a customer at the Property and as an independent advocate for the disabled, but

could not fully do so because of his disabilities resulting from the physical barriers to access,

dangerous conditions and ADA violations that exist at the Property that preclude and/or limit his



                                                6
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 7 of 16 PageID #: 7




access to the Property and/or the goods, services, facilities, privileges, advantages and/or

accommodations offered therein, including those barriers, conditions and ADA violations more

specifically set forth in this Complaint.

        30.     Plaintiff intends to visit the Property again as a customer and as an independent

advocate for the disabled, in order to utilize all of the goods, services, facilities, privileges,

advantages and/or accommodations commonly offered at the Property, but will be unable to fully

do so because of his disability and the physical barriers to access, dangerous conditions and

ADA violations that exist at the Property that preclude and/or limit his access to the Property

and/or the goods, services, facilities, privileges, advantages and/or accommodations offered

therein, including those barriers, conditions and ADA violations more specifically set forth in

this Complaint.

        31.     Defendant, CNV #1 INVESTORS LLC, has discriminated against Plaintiff (and

others with disabilities) by denying his access to, and full and equal enjoyment of the goods,

services, facilities, privileges, advantages and/or accommodations of the Property, as prohibited

by, and by failing to remove architectural barriers as required by, 42 U.S.C. §

12182(b)(2)(A)(iv).

        32.     Defendant, CNV #1 INVESTORS LLC, will continue to discriminate against

Plaintiff and others with disabilities unless and until Defendant, CNV #1 INVESTORS LLC, is

compelled to remove all physical barriers that exist at the Property, including those specifically

set forth herein, and make the Property accessible to and usable by Plaintiff and other persons

with disabilities.

        33.     A specific list of unlawful physical barriers, dangerous conditions and ADA

violations which Plaintiff experienced and/or observed that precluded and/or limited Plaintiff’s



                                                7
  Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 8 of 16 PageID #: 8




access to the Property and the full and equal enjoyment of the goods, services, facilities,

privileges, advantages and accommodations of the Property include, but are not limited to:

ACCESSIBLE ELEMENTS:

       (i)     In front of Unit 106, one of the accessible parking spaces is missing an

               identification sign in violation of Section 502.6 of the 2010 ADAAG standards.

               This violation would make it difficult for Plaintiff to locate an accessible parking

               space.

       (ii)    In front of Unit 106, the access aisle has a vertical rise in excess of ¼ inch and is

               in violation of Sections 303.2 and 502.4 of the 2010 ADAAG standards. This

               barrier to access would make it dangerous and difficult for Plaintiff to exit and

               enter their vehicle while parked at the Property as well as make it difficult for

               Plaintiff to travel to the public accommodations offered at the Property as the

               vertical rise could cause the tire of the wheelchair to get snagged or impede

               movement.

       (iii)   In front of Unit 106, the Property has an accessible ramp leading from the

               accessible parking space to the accessible entrances with a slope exceeding 1:12

               in violation of Section 405.2 of the 2010 ADAAG standards. This barrier to

               access would make it dangerous and difficult for Plaintiff to access the units of

               the Property because when ramps are too steep (more than 1:12) it requires too

               much physical arm strain to wheel up the ramp and increases the likelihood of the

               wheelchair falling backwards and Plaintiff being injured. A

       (iv)    In front of Unit 106, due to a failure to enact a policy of proper maintenance, there

               is foliage growing at the base of the accessible ramp. As a result, the ground



                                                 8
Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 9 of 16 PageID #: 9




           surfaces have vertical rises in excess of ¼ (one quarter) inch in height, are not

           stable or slip resistant, have broken or unstable surfaces or otherwise fail to

           comply with Sections 302, 303 and 405.4 of the 2010 ADAAG standards. This

           barrier to access would make it dangerous and difficult for Plaintiff to access the

           units of the Property as Plaintiff’s wheel could get snagged on the vertical rise or

           unstable surface and cause the wheelchair to tip.

   (v)     In front of Unit 106, the landing at the top of the curb accessible ramp does not

           have 36 (thirty-six) inch clear landing in violation of Section 406.4 of the 2010

           ADAAG standards. This violation would make it difficult and dangerous for

           Plaintiff to access the Property.

   (vi)    In front of Unit 106, due to a policy of not having parking stops for the parking

           spaces directly in front of the exterior access route, cars routinely pull up all the

           way to the curb and the "nose" of the vehicle extends into the access route causing

           the exterior access route to routinely have clear widths below the minimum thirty-

           six (36") inch requirement specified by Section 403.5.1 of the 2010 ADAAG

           Standards. This violation would make it dangerous and difficult for Plaintiff to

           access exterior public features of the Property as there is not enough clear width

           for Plaintiff’s wheelchair.

   (vii)   In front of Unit 106, due to a policy of not having parking stops for the parking

           spaces directly in front of the exterior access route, cars routinely pull up all the

           way to the curb and the "nose" of the vehicle extends into the access route as a

           result, in violation of Section 502.7 of the 2010 ADAAG Standards, parking

           spaces are not properly designed so that parked cars and vans cannot obstruct the



                                               9
Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 10 of 16 PageID #: 10




             required clear width of adjacent accessible routes. This violation would make it

             dangerous and difficult for Plaintiff to access exterior public features of the

             Property as there is not enough clear width for Plaintiff’s wheelchair.

    (viii)   In front of Unit 106, due to a policy of placing tables and chairs in the exterior

             access route, there are publicly accessible areas of the Property having accessible

             routes with clear widths below the minimum 36 (thirty-six) inch requirement as

             required by Section 403.5.1 of the 2010 ADAAG standards. . This barrier to

             access would make it difficult for Plaintiff to access the rest of the units of the

             Property as Plaintiff’s wheelchair would not be able to get past this barrier.

    (ix)     In front of Unit 106, due to a policy of placing tables and chairs in the exterior

             access route, the Property lacks an accessible route connecting accessible

             facilities, accessible elements and/or accessible spaces of the Property in violation

             of Section 206.2.2 of the 2010 ADAAG standards. This violation would make it

             difficult for Plaintiff to access public features of the Property.

    (x)      Around the corner from Sushi Kadan, due to a policy of placing a large trashcan

             in the exterior access route, there are publicly accessible areas of the Property

             having accessible routes with clear widths below the minimum 36 (thirty-six) inch

             requirement as required by Section 403.5.1 of the 2010 ADAAG standards. . This

             barrier to access would make it difficult for Plaintiff to access the rest of the units

             of the Property as Plaintiff’s wheelchair would not be able to get past this barrier.

    (xi)     Due to the barriers to access identified in (v-x), the Property lacks an accessible

             route connecting accessible facilities, accessible elements and/or accessible

             spaces of the Property in violation of Section 206.2.2 of the 2010 ADAAG



                                               10
Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 11 of 16 PageID #: 11




             standards. This violation would make it difficult for Plaintiff to access public

             features of the Property.

    (xii)    On the south side of the building, the access aisle to the accessible parking space

             is not level due to the presence of an accessible ramp in the access aisle in

             violation of Section 502.4 of the 2010 ADAAG standards. This barrier to access

             would make it dangerous and difficult for Plaintiff to exit and enter their vehicle

             while parked at the Property as the lift from the van may rest upon the ramp and

             create an unlevel surface.

    (xiii)   On the south side of the building, the accessible curb ramp is improperly

             protruding into the access aisle of the accessible parking space in violation of

             Section 406.5 of the 2010 ADAAG Standards. This barrier to access would make

             it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked

             at the Property as the lift from the van may rest upon the ramp and create an

             unlevel surface.

    (xiv)    On the south side of the building, the accessible ramp side flares have a slope in

             excess of 1:10 in violation of Section 406.3 of the 2010 ADAAG standards. This

             violation would make it dangerous and difficult for Plaintiff to access the units of

             the Property because steep slopes on ramp side flares could cause the wheelchair

             to tip over and injure Plaintiff.

    (xv)     On the south side of the building, the accessible parking spaces and associated

             access aisle have a running slope in excess of 1:48 in violation of Section 502.4 of

             the 2010 ADAAG standards and are not level. This barrier to access would make

             it dangerous and difficult for Plaintiff to exit and enter their vehicle while parked



                                                 11
Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 12 of 16 PageID #: 12




            at the Property as Plaintiff’s wheelchair may roll down the slope while entering or

            exiting the vehicle.

    (xvi)   The Property lacks an accessible route from the sidewalk to the accessible

            entrance in violation of Section 206.2.1 of the 2010 ADAAG standards. This

            violation would make it difficult for Plaintiff to utilize public transportation to

            access the public accommodations located on the Property.

    (xvii) Inside Sushi Kadan, the to-go/take-out counter lacking any portion of the counter

            that has a maximum height of 36 (thirty-six) inches from the finished floor in

            violation of Section 904.4 of the 2010 ADAAG standards, all portions of the to-

            go/take-out counter exceed 36 (thirty-six) inches in height from the finished floor.

            This violation would make it difficult for Plaintiff to properly transact business at

            the Property.

    (xviii) Inside Sushi Kadan, the interior has walking surfaces leading to the restroom

            lacking a 36 (thirty-six) inch clear width, due to a policy of placing items such as

            a broom, dust pan, high chairs, mechanical floor cleaner and large aluminum

            cannisters in the accessible route to the restroom, in violation of Section 403.5.1

            of the 2010 ADAAG standards. This violation would make it difficult for Plaintiff

            to properly utilize public features at the Property.

    (xix)   Due to the policy and barrier to access identified in (xviii) above, there is not an

            accessible route connecting the accessible entrance of Sushi Kadan to the

            restroom in violation of section 206.2.4 of the 2010 ADAAG standards. This

            barrier to access would make it difficult for Plaintiff to utilize the restroom due to

            his disability whereas able-bodied individuals would be able to use the restroom.



                                              12
 Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 13 of 16 PageID #: 13




       (xx)    Defendant fails to adhere to a policy, practice and procedure to ensure that all

               facilities are readily accessible to and usable by disabled individuals.

       SUSHI KADAN RESTROOMS

       (xxi)   The door locking mechanism providing access to the restrooms requires

               tight grasping and twisting of the wrist in violation of Section 404.2.7 of

               the 2010 ADAAG standards. This would make it difficult for Plaintiff

               and/or any disabled individual to utilize the restroom facilities.

       (xxii) The lavatories and/or sinks in the restrooms have exposed pipes and

               surfaces and are not insulated or configured to protect against contact in

               violation of Section 606.5 of the 2010 ADAAG standards. This would

               make it difficult for Plaintiff and/or any disabled individual to safely

               utilize the sink as the pipes underneath the sink typically have sharp

               surfaces and/or hot pipes, and since individuals in wheelchairs use a sink

               while seated, their legs are particularly vulnerable to these threats.

       (xxiii) The clear floor space of the toilet is blocked by a policy of placing a table

               or counter directly in front of the toilet closer than 30 inches, in the clear

               floor space, in violation of 606.2 of the 2010 ADAAG standards. This

               made it difficult for the Plaintiff and/or any disabled individual to safely

               utilize the restroom facilities.

       34.     The violations enumerated above may not be a complete list of the barriers,

conditions or violations encountered by Plaintiff and/or which exist at the Property.

       35.     Plaintiff requires an inspection of the Property in order to determine all of the

discriminatory conditions present at the Property in violation of the ADA.



                                                  13
 Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 14 of 16 PageID #: 14




        36.      The removal of the physical barriers, dangerous conditions and ADA violations

alleged herein is readily achievable and can be accomplished and carried out without significant

difficulty or expense. 42 U.S.C. § 12182(b)(2)(A)(iv); 42 U.S.C. § 12181(9); 28 C.F.R. § 36.304.

        37.      All of the violations alleged herein are readily achievable to modify to bring the

Property into compliance with the ADA.

        38.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because the nature and cost of

the modifications are relatively low.

        39.      Upon information and good faith belief, the removal of the physical barriers and

dangerous conditions present at the Property is readily achievable because Defendant, CNV #1

INVESTORS LLC, has the financial resources to make the necessary modifications since the

parcel is valued at $1,300,000.00 according to the Property Appraiser website.

        40.      The removal of the physical barriers and dangerous conditions present at the

Property is also readily achievable because Defendant has available to it a $5,000.00 tax credit

and up to a $15,000.00 tax deduction available from the IRS for spending money on accessibility

modifications.

        41.      Upon information and good faith belief, the Property have been altered since

2010.

        42.      In instances where the 2010 ADAAG standards do not apply, the 1991 ADAAG

standards apply, and all of the alleged violations set forth herein can be modified to comply with

the 1991 ADAAG standards.

        43.      Plaintiff is without adequate remedy at law, is suffering irreparable harm, and

reasonably anticipates that he will continue to suffer irreparable harm unless and until Defendant,



                                                14
 Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 15 of 16 PageID #: 15




CNV #1 INVESTORS LLC, is required to remove the physical barriers, dangerous conditions

and ADA violations that exist at the Property, including those alleged herein.

         44.   Plaintiff’s requested relief serves the public interest.

         45.   The benefit to Plaintiff and the public of the relief outweighs any resulting

detriment to Defendant, CNV #1 INVESTORS LLC.

         46.   Plaintiff’s counsel is entitled to recover its reasonable attorney’s fees and costs of

litigation from Defendant, CNV #1 INVESTORS LLC, pursuant to 42 U.S.C. §§ 12188 and

12205.

         47.   Pursuant to 42 U.S.C. § 12188(a), this Court is provided authority to grant

injunctive relief to Plaintiff, including the issuance of an Order directing Defendant, CNV #1

INVESTORS LLC, to modify the Property to the extent required by the ADA.

         WHEREFORE, Plaintiff prays as follows:

         (a)   That the Court find Defendant, CNV #1 INVESTORS LLC, in violation of the

               ADA and ADAAG;

         (b)   That the Court issue a permanent injunction enjoining Defendant, CNV #1

               INVESTORS LLC, from continuing their discriminatory practices;

         (c)   That the Court issue an Order requiring Defendant, CNV #1 INVESTORS LLC,

               to (i) remove the physical barriers to access and (ii) alter the subject Property to

               make it readily accessible to and useable by individuals with disabilities to the

               extent required by the ADA;

         (d)   That the Court award Plaintiff his reasonable attorneys' fees, litigation expenses

               and costs; and

         (e)   That the Court grant such further relief as deemed just and equitable in light of the



                                                 15
Case 4:21-cv-00706-SDJ Document 1 Filed 09/13/21 Page 16 of 16 PageID #: 16




          circumstances.

                                  Dated: September 13, 2021.

                                  Respectfully submitted,

                                  Law Offices of
                                  THE SCHAPIRO LAW GROUP, P.L.

                                  /s/ Douglas S. Schapiro
                                  Douglas S. Schapiro, Esq.
                                  State Bar No. 54538FL
                                  Attorney-in-Charge of Plaintiff
                                  The Schapiro Law Group, P.L.
                                  7301-A W. Palmetto Park Rd., #100A
                                  Boca Raton, FL 33433
                                  Tel: (561) 807-7388
                                  Email: schapiro@schapirolawgroup.com


                                  ATTORNEYS FOR PLAINTIFF
                                  ANTHONY CAIRNS




                                    16
